Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/11/2021 and 08/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because: On Figure 6 two parts are numbered 126 that corresponds to the swiveling axis and the second the Examiner thinks it should correspond to swivel arms 124.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities: The claim reads “a sealing station with a sealing jaw element and a counter-jaw element which act on the envelope from opposite sides to seal in the bag”. The Examiner considers that it is a typo and it should read -- a sealing station with a sealing jaw element and a counter-jaw element which act on the envelope from opposite sides to seal the envelope--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 and 17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3, 9 and 17: The Claims mention a “stretched position” that is not defined and also mention that “the counter-jaw connecting rod is 20 to 40 degrees, preferably 26 to 35 degrees, before its stretched position”. The Claims recite an angle but does not indicate a plane or axis of reference to make the measurement.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 8 to 11 and 15 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over Conti (WO 2012/117308) in view of Fukuda (US 2002/0073660).
Regarding Claims 1 and 2:
Conti discloses a device for manufacturing a bag received in an envelope and containing a brewable material (Figure 1, filter bag 1 and wrapper 2) comprising: a sealing station with a sealing jaw element and a counter-jaw element which act on the envelope from opposite sides to seal in the bag (Figures 4 and 5, sealing units 9, include sealing edges B1, B2 and B3 that would be considered the elements) wherein the sealing jaw element is fixed to a sealing jaw swivel arm at which a sealing jaw connecting rod is applied, and the counter-jaw element is fixed to a counter-jaw swivel arm at which a counter-jaw connecting rod is applied, (Figures 4 and 5, the elements are fixed to arms 9A and 9B that would be considered the swivel arms and levers 14 will be considered the connecting rods) and the sealing jaw connecting rod and the counter-jaw connecting rod are each eccentrically connected to a common drive shaft (Figures 4 to 6, shared shaft 11, 12 and since each lever 14 is controlled by cam profiles 14a or 14b, that can be considered “eccentrics”, short of any additional limitation they can be considered eccentrically connected).
Conti does not disclose using a servomotor to drive the jaw elements.
Fukuda teaches using a servomotor to operate the sealing jaws of a packaging machine to control speed and torque (Figure 5, paragraph 105, motor 71 is a servomotor that is adapted to control rotational speed and/or torque); note that the amount of force applied by the jaws is directly proportional to the torque provided by the motor.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Conti the teachings of Fukuda and use a servomotor to drive the jaws of the sealing units to control rotational speed and torque and doing so control the force applied by the jaws.

Regarding Claim 3 (See rejection 112):
As discussed above for claim 1, the modified invention of Conti discloses the invention as claimed.
The modified invention of Conti shows the jaws being rotated but does not specify angles for the jaws. 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to set the angle to the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Additionally, not knowing what angles are really being claimed the criticality of such limitation is in doubt.

Regarding Claim 4:
The modified invention of Conti discloses that the sealing station is embodied to be adapted to the formation of opposite longitudinal sealings and a transverse sealing extending transversely thereto at the envelope placed around the bag in a U-shape (Figures 4, 5 and 6, sealing units 9, which on arms 9a and 9b include sealing edges B1, B2 and B3 that would be considered the sealing jaw element and the counter-jaw element; where B1 and B2 form longitudinal seals while B3 form a transverse seal to form a U-shape seal on the wrapper 2), and the sealing jaw element and the counter-jaw element are each actively connected with a first and a second drive shaft via connecting rods associated therewith (Page 9, lines 9 to 13; the two arms 9a, 9b are articulated or keyed about an axis X, on corresponding shafts 11 and 12 which are coaxial with each other. In other words, a first shaft 11 contains the second shaft 12 and the two shafts can rotate independently of one another therefore under the same reasoning as used for Claim 1 each one could by actuated by its own servomotor).
Conti does not disclose a first and a second sealing jaw element which are embodied each to form one of the longitudinal sealings and a section of the transverse sealing, and each cooperate, during the sealing of the envelope, with correspondingly embodied first and second counter-jaw elements.
it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to separate the sealing jaw element and the counter-jaw element in halves into a first and a second sealing jaw element which are embodied each to form one of the longitudinal sealings and a section of the transverse sealing with correspondingly embodied first and second counter-jaw elements since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Note that the resulting first and a second sealing and counter sealing jaw elements would be “actively connected” with both drive shafts and in consequence to both servomotors.

Regarding Claim 8:
Conti discloses a device for manufacturing a bag received in an envelope and containing a brewable material comprising: a sealing station with a sealing jaw element and a counter-jaw element which act on the envelope from opposite sides to seal in the bag (Figure 1, filter bag 1 and wrapper 2, Figure 5, Sealing unit 9).
Conti does not disclose using a servomotor.
Fukuda teaches using a servomotor to operate the sealing jaws of a packaging machine to control speed and torque (Figure 5, paragraph 105, motor 71 is a servomotor that is adapted to control rotational speed and torque); note that the amount of force applied by the jaws is directly proportional to the torque provided by the motor.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Conti the teachings of Fukuda and use a Servomotor to rotate the drive shafts to control rotational speed and torque and doing so control the force applied by the jaws.

Regarding Claim 9 (See rejection 112):
As discussed above for claim 1, the modified invention of Conti discloses the invention as claimed.
The modified invention of Conti shows the jaws being rotated but does not specify angles for the jaws. 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to set the angle to the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Additionally, not knowing what angles are really being claimed the criticality of such limitation is in doubt.

Regarding Claim 10:
The modified invention of Conti discloses that the servomotor is operated in a cyclically reversing manner (Being that the operation of the servomotor would open and close the jaws in cycles of operation and short of any additional limitations it can be considered that the servomotor is operated in a cyclically reversing manner).  

Regarding Claims 11 and 16:
Conti discloses a device for manufacturing a bag received in an envelope and containing a brewable material (Figure 1, filter bag 1 and wrapper 2) comprising: a sealing station with a sealing jaw element and a counter-jaw element which act on the envelope from opposite sides to seal in the bag, wherein the sealing station is embodied to be adapted to the formation of opposite longitudinal sealings and a transverse sealing extending transversely thereto at the envelope placed around the bag in a U-shape, (Figures 4, 5 and 6, sealing units 9, which on arms 9a and 9b include sealing edges B1, B2 and B3 that would be considered the sealing jaw element and the counter-jaw element; where B1 and B2 form longitudinal seals while B3 form a transverse seal to form a U-shape seal on the wrapper 2), and the sealing jaw element and the counter-jaw element are each actively connected with a first and a second drive shaft via connecting rods associated therewith (Page 9, lines 9 to 13; the two arms 9a, 9b are articulated or keyed about an axis X, on corresponding shafts 11 and 12 which are coaxial with each other. In other words, a first shaft 11 contains the second shaft 12 and the two shafts can rotate independently of one another).
Conti does not disclose using servomotor to actuate the drive shafts to open and close the jaw elements.
Fukuda teaches using a servomotor to operate the sealing jaws of a packaging machine to control speed and torque (Figure 5, paragraph 105, motor 71 is a servomotor that is adapted to control rotational speed and/or torque); note that the amount of force applied by the jaws is directly proportional to the torque provided by the motor.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Conti the teachings of Fukuda and use servomotors to drive both the jaws and the counter jaws of the sealing units to control rotational speed and torque and doing so control the force applied by the jaws.

Conti does not disclose a first and a second sealing jaw element which are embodied each to form one of the longitudinal sealings and a section of the transverse sealing, and each cooperate, during the sealing of the envelope, with correspondingly embodied first and second counter-jaw elements.
It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to separate the sealing jaw element and the counter-jaw element in halves into a first and a second sealing jaw element which are embodied each to form one of the longitudinal sealings and a section of the transverse sealing with correspondingly embodied first and second counter-jaw elements since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Note that the resulting first and a second sealing and counter sealing jaw elements would be “actively connected” with both drive shafts and in consequence to both servomotors.

Regarding Claim 15:
The modified invention of Conti discloses that the sealing jaw element is fixed to the sealing jaw swivel arm at which a sealing jaw connecting rod is applied, and the counter-jaw element is fixed to a counter-jaw swivel arm at which a counter-jaw connecting rod is applied (Figures 4 and 5, the elements are fixed to arms 9A and 9B that would be considered the swivel arms and levers 14 will be considered the connecting rods), and the sealing jaw connecting rod and the counter-jaw connecting rod are each eccentrically connected to a drive shaft (Figures 4 to 6, shared shaft 11, 12 and since each lever 14 is controlled by cam profiles 14a or 14b, that can be considered “eccentrics”, short of any additional limitation they can be considered eccentrically connected, also ss discussed for Claim 11, the two arms 9a, 9b are articulated or keyed about an axis X, on corresponding shafts 11 and 12 which are coaxial with each other; a first shaft 11 contains the second shaft 12 and the two shafts can rotate independently of one another so it was considered that each axis could be driven by a first servomotor or a second servomotor).
Regarding Claim 17 (See rejection 112):
As discussed above for claim 11, the modified invention of Conti discloses the invention as claimed.
The modified invention of Conti shows the jaws being rotated but does not specify angles for the jaws. 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to set the angle to the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Additionally, not knowing what angles are really being claimed the criticality of such limitation is in doubt.

Allowable Subject Matter
Claims 5 to 7 and 12 to 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 5 and 12:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed device for manufacturing a bag received in an envelope and containing a brewable material comprising: 
a sealing station with a sealing jaw element and a counter-jaw element which act on the envelope from opposite sides to seal in the bag, 
wherein the sealing jaw element is fixed to a sealing jaw swivel arm at which a sealing jaw connecting rod is applied, and the counter-jaw element is fixed to a counter-jaw swivel arm at which a counter-jaw connecting rod is applied;  
wherein the sealing station is configured to the form opposite longitudinal sealings and a transverse sealing extending transversely thereto at the envelope placed around the bag in a U-shape, and comprises a first and a second sealing jaw element which are embodied each to form one of the longitudinal sealings and a section of the transverse sealing, and each cooperate, during the sealing of the envelope, with correspondingly embodied first and second counter-jaw elements, and 
the first sealing jaw element and the first counter-jaw element are each actively connected with a first drive shaft of a first servomotor via connecting rods associated therewith, and the second sealing jaw element and the second counter-jaw element are each actively connected with a second drive shaft of a second servomotor via connecting rods associated therewith. 
wherein the first sealing jaw element is swiveling via a first sealing jaw swivel arm about a first sealing jaw swiveling axis, and the first counter-jaw element is swiveling via a first counter-jaw swivel arm about a first counter-jaw swiveling axis, wherein the first sealing jaw swiveling axis and the first counter-jaw swiveling axis extend in parallel with respect to each other, the second sealing jaw element is swiveling via the first sealing jaw swivel arm about a second sealing jaw swiveling axis, and the first counter-jaw element is swiveling via a second counter-jaw swivel arm about the first counter-jaw swiveling axis, wherein the second sealing jaw swiveling axis and the first counter-jaw swiveling axis extend in parallel with respect to each other, and wherein the first swiveling axis extend perpendicularly to the second swiveling axis.

The most similar art of record would be Conti (WO 2012/117308) modified in view of Fukuda (US 2002/0073660) as indicated in the office action; The modified invention of Conti discloses the invention as claimed, but does not disclose that the first swiveling axis extend perpendicularly to the second swiveling axis. As can be seen on Figure 6 of Conti, the arrow on the left would correspond to the first and second swiveling axis and the arrow on the right would correspond to the first and second counter-jaw swiveling axis. So, the first sealing jaw swiveling axis and the first counter-jaw swiveling axis extend in parallel with respect to each other and second sealing jaw swiveling axis and the first counter-jaw swiveling axis extend in parallel with respect to each other, but the first swiveling axis matches the second swiveling axis, it can be argued that they are parallel, but they surely are not perpendicular to each other in any way and there is no reasonable motivation to modify it in such way.
The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.

    PNG
    media_image1.png
    711
    494
    media_image1.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Rea (US 2011/0232229) and Okawa (JP 2014/009028) disclose similar devices for manufacturing a very similar bag received in an envelope and containing a brewable material including jaws and counter jaws driven by eccentrics that are also relevant to this application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731